Citation Nr: 9928677	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  97-34 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to Agent Orange exposure.  

2.  Entitlement to an increased rating for bilateral varicose 
veins, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to June 
1975.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the veteran's claims for service 
connection for peripheral neuropathy, claimed as secondary to 
Agent Orange exposure and for an evaluation in excess of 10 
percent for bilateral varicose veins.  The veteran filed 
timely appeals, and during the pendency of those appeals, an 
increased rating of 20 percent was assigned for his bilateral 
varicose veins.  The veteran now maintains that the severity 
of his service-connected bilateral varicose veins warrants 
assignment of an evaluation in excess of 20 percent.  The 
case has been referred to the Board of Veterans' Appeals 
(Board) for resolution.  

As a preliminary matter, the Board notes that in a Notice of 
Disagreement dated in February 1998, the veteran expressed 
his desire to withdraw his pending claim for service 
connection for moles, claimed as secondary to Agent Orange 
exposure.  Accordingly, the Board will proceed with its 
review of the remaining two issues discussed below.  


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolutions 
of the issues on appeal has been obtained by the RO.  

2.  There is no competent medical evidence of a diagnosis of 
acute or sub acute peripheral neuropathy.  

3.  There is no competent medical evidence of a nexus or link 
between the veteran's diagnosed peripheral neuropathy and any 
incident of his active service, to include Agent Orange 
exposure, therein.  

4.  The veteran's bilateral varicose veins are objectively 
shown to be productive of persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or edema, and are objectively shown to 
involve moderately severe varicose veins involving 
superficial veins above and below the knee, with varicosities 
of the long saphenous, marked distortion and sacculation, 
with edema and with no involvement of deep circulation.  The 
veteran's varicose veins are also shown to involve 
discoloration and painful symptoms.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for peripheral 
neuropathy, claimed as secondary to Agent Orange exposure, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for assignment of a 30 percent evaluation 
for the veteran's bilateral varicose veins under the former 
criteria have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.104, Diagnostic 
Code 7120 (1998); 38 C.F.R. § 4.104, Diagnostic Code 7120 
(1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1998).  The law also provides that service connection may be 
granted for any disease diagnosed after discharge when all 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (1998).  In reviewing a claim for service 
connection, the initial question is whether the claim is well 
grounded.  

The veteran has the "burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  See 
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § [5107]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1995).  In the 
absence of a well-grounded claim, there is no duty to assist 
the claimant in developing facts pertinent to the claim, and 
the claim must fail.  See Epps v. Gober, 126 F.3d 1464 
(1997); Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory 
v. Brown, 6 Vet. App. 563, 568 (1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of a 
current disability.  Second, there must be competent (i.e. 
medical) evidence of a current disability.  Third, there must 
be evidence of a nexus between the in-service injury or 
disease and the current disability, as shown through the 
medical evidence.  See Epps, supra.  Lay or medical evidence, 
as appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 498, 506 
(1959); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Alternatively, a claim may be well grounded based upon the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam War era, and has a disease listed at 38 C.F.R. 
§ 3.309(e) (1998), shall be presumed to have been exposed to 
an herbicide agent, unless affirmative evidence establishes 
that the veteran was not exposed to any such agent in 
service.  See 38 C.F.R. § 3.307(a)(6)(iii) (1998).  Thus, 
service connection may be presumed for residuals of exposure 
to Agent Orange by showing two elements.  First, a veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. § 3.307(a)(6) (1998).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 
162 (1997).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Standards (Radiation 
Compensation) Act, Pub.L.No. 98-542, § 5, 98 Stat. 2725-29 
(1984), does not preclude establishment of service connection 
by proof of actual direct causation.  

The veteran's service medical and service personnel records 
show that he served in the Republic of Vietnam during the 
Vietnam War era.  He is shown to have received the Vietnam 
Service and Campaign Medals in addition to the Republic of 
Vietnam Cross of Gallantry.  His service medical records are 
negative for any indication of peripheral neuropathy.  

Contemporaneous clinical and VA treatment records in addition 
to VA rating examination reports dating from April 1984 
through March 1998 fail to disclose any diagnosis of acute or 
subacute peripheral neuropathy or any other disease 
associated with exposure to Agent Orange.  He was noted to 
have pedal edema bilaterally, tingling in his feet, and other 
problems including numbness associated with his varicosities, 
but none of this symptomatology was attributed to Agent 
Orange exposure.  Of greatest significance is a diagnosis of 
severe peripheral neuropathy contained in a VA clinical 
treatment record dated in February 1996.  The diagnosis 
states, in pertinent part, "severe peripheral neuropathy 
possibly secondary to Agent Orange exposure during the 
Vietnam conflict!!!"  The treatment record fails to expound 
further on this diagnosis.  

In addition, the report of a medical examination dated in 
February 1998 contains a diagnosis of peripheral neuropathy, 
but fails to include any opinion as to the etiology of this 
disorder.  The veteran was noted to complain of numbness in 
both legs, more severe in the left leg.  The examiner 
indicated that he informed the veteran that he was unfamiliar 
with Agent Orange protocol, and that he was unable to address 
the question as to whether his peripheral neuropathy was 
related to Agent Orange exposure.  

The Board has evaluated the evidence as discussed above, but 
must conclude that the veteran's claim for service connection 
for peripheral neuropathy, claimed as secondary to Agent 
Orange exposure must be denied on two grounds.  First, the 
veteran's peripheral neuropathy is not a disease attributable 
to Agent Orange under the applicable regulations.  See 
38 C.F.R. §§ 3.307, 3.309(e).  The Board emphasizes that the 
disorder manifested by the veteran is not listed among the 
disorders for which presumptive service connection for Agent 
Orange exposure is warranted.  Diseases subject to 
presumptive service connection due to Agent Orange exposure 
include chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease, non-Hodgkin's lymphoma; 
porphyria cutanea tarda; multiple myeloma; respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
soft-tissue sarcoma; prostate cancer; and acute and sub-acute 
peripheral neuropathy.  Note 2 to this section states that 
the term acute and sub-acute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).  
Moreover, the Secretary of the VA has determined that a 
presumption of service connection based on exposure to 
herbicides utilized in the Republic of Vietnam during the 
Vietnam War era is not warranted for "any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted."  61 Fed. 
Reg. 41442 (1996).  

The veteran's diagnosed severe peripheral neuropathy is not 
characterized as either acute or sub-acute.  The first 
documented diagnosis of this disorder was in February 1997, 
many years after the veteran separated from service.  The 
Board finds that the peripheral neuropathy with which the 
veteran has been diagnosed is not of the same type of acute 
or sub-acute peripheral neuropathy which is presumptively 
associated with herbicide exposure.  The veteran's peripheral 
neuropathy is not characterized as "transient" and is not 
shown to have the characteristics for presumptive acute and 
sub-acute peripheral neuropathy as set forth in Note 2 of 
38 C.F.R. § 3.309(e).  Accordingly, the Board finds that 
service connection for this disorder is not warranted on a 
presumptive basis.  

Second, the Board finds that there is no competent evidence 
of a causal link between any herbicide exposure while in 
Vietnam and the subsequent development of peripheral 
neuropathy, diagnosed some 22 years after the veteran's 
discharge from service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  The Board recognizes that the veteran has 
been diagnosed with peripheral neuropathy.  The first 
diagnosis of peripheral neuropathy was contained in a VA 
treatment record dated in February 1996.  As noted, the 
diagnosis contains the notation "possibly secondary to Agent 
Orange exposure during the Vietnam Conflict!!!"  The report 
of the February 1998 examination also contains a diagnosis of 
peripheral neuropathy, but the examiner indicated that he was 
unable to offer any opinion as to whether or not the disorder 
was the result of exposure to Agent Orange.  

With respect to the February 1996 diagnosis, the Board 
observes that the statement regarding the etiology of the 
peripheral neuropathy was not by any means definite.  The 
examining physician only noted that the disease was 
"possibly" due to Agent Orange exposure.  In this regard, 
the Board notes that the United States Court of Appeals for 
Veterans Claims has held that such medical opinions expressed 
in terms of "may" also implies "may" or "may not" and 
are too speculative to establish a plausible claim.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Bostain 
v. West, 11 Vet. App. 124, 127-28 (1998); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (Medical opinions 
employing the phrase "may" or "may not" are speculative 
and are insufficient to well ground a claim.)  By analogy, 
the examiner's opinion that the veteran's peripheral 
neuropathy was "possibly" due to exposure to Agent Orange 
in Vietnam is likewise speculative, and is not sufficient to 
establish a well-grounded claim for service connection.  

In addition, lay statements and testimony by the veteran that 
his peripheral neuropathy was caused by exposure to Agent 
Orange do not constitute medical evidence.  As a lay person, 
lacking in medical training and expertise, the veteran is not 
competent to address an issue requiring an expert medical 
opinion, to include medical diagnoses or opinions as to 
medical etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  What is missing in this case is a definitive 
statement from a medical professional, such as a physician, 
and supported by evidence and a rationale, that the veteran's 
diagnosed peripheral neuropathy was incurred due to exposure 
to Agent Orange.  Absent such an opinion, his claim is not 
well grounded, and must be denied on that basis.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting a well-grounded claim for service connection for 
peripheral neuropathy, claimed as secondary to Agent Orange 
exposure.  The Board has not been made aware of any 
additional evidence which could serve to well ground the 
veteran's claim.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 
supra; Grivois v. Brown, 5 Vet. App. 5 Vet. App. 136, 140 
(1994).  The Board also views its discussion as sufficient to 
inform the veteran of the evidence necessary to complete a 
well-grounded claim for service connection for peripheral 
neuropathy, claimed as secondary to Agent Orange exposure.  
See Robinette, 10 Vet. App. at 73.  


II. Increased Rating

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a), and if so, whether the VA 
has properly assisted him in the development of his claim.  A 
mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
628, 632 (1992).  Accordingly, the Board finds that the 
veteran has submitted a well-grounded claim.  

Once a claimant has submitted a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, and a transcript of personal hearing testimony 
given at the RO before a Hearing Officer.  The Board is not 
aware of any additional evidence which is available in 
connection with the present appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Historically, service connection was granted for bilateral 
varicose veins of the legs by a June 1984 rating decision.  A 
10 percent evaluation was assigned, effective from February 
24, 1984.  This rating was based upon the veteran's service 
medical records showing that varicose veins were incurred in 
service, and evidence indicating that this disorder had 
recurred since service.  At the time, the veteran had 
previously undergone surgery and wore support hose.  Doppler 
studies were essentially normal with the exception of venous 
incompetence at both common femoral veins.  

In November 1997, the veteran filed a claim for an increased 
rating for his service-connected bilateral varicose veins, 
contending that this disability had become more severe.  By a 
rating decision of January 1998, the RO granted an increased 
evaluation of 20 percent, effective from January 12, 1998.  
The RO based this decision on new rating criteria, effective 
from January 12, 1998, allowing for separate evaluations of 
each leg, and combining the total evaluation.  Essentially, 
the RO continued the evaluations of each leg at the 
previously assigned 10 percent, but combined those 
evaluations under the new rating criteria for a combined 20 
percent evaluation.  

VA clinical treatment records dating from July 1996 through 
March 1998 show that the veteran experienced difficulty 
driving a tractor-trailer truck because of tingling in his 
feet and painful legs.  He reported that this tingling and 
pain had been intermittent at first, but had become 
continuous over time.  He also indicated that he would fall 
while standing or walking at times, and that prolonged 
sitting in his truck exacerbated this condition.  The veteran 
was noted to have swollen legs over a six-month period and 
was issued compression socks.  

The veteran underwent a VA rating examination in December 
1997.  The report of that examination shows that he had 
undergone surgery in service for this disability, and has 
since been required to wear support hose and took Motrin 
regularly.  The examiner observed that after service 
connection was granted for the veteran's varicose veins in 
the mid 1980s, he was placed on a special diet to control his 
obesity.  One year after being placed on this special diet, 
the veteran was noted to have gained 86 pounds.  The veteran 
reported that he was currently experiencing pain and swelling 
in both legs.  Despite using support hose, he indicated that 
he continued to experience throbbing pain in his legs.  He 
also indicated that driving his truck exacerbated his pain 
and numbness to the extent that he could not use his feet or 
legs during a long trip.  He used hand controls to operate 
the brakes.  The veteran indicated that he would have to walk 
around his vehicle several times until feeling returned to 
his feet and legs following a long period of driving.  

On examination, the veteran was noted to experience pain and 
cramping in his calves when they became fatigued.  In 
addition, claudication was present, fatigue produced pain 
generally, and this disability was not found to preclude him 
from working.  He had pitting edema at the feet, ankles, and 
calves to just below both knees.  Elevation provided some 
relief.  Both lower extremities were purplish in color, and 
both feet and lower calves turned a darker color upon 
standing.  The veteran did not have phlebitis.  His varicose 
veins were described as moderate and drained quickly upon 
elevation.  Gait was normal and the veteran walked on his 
heels, toes, and outsides of his feet with pain.  Varicose 
veins, large and small, were noted above and below both 
knees.  There was no evidence of erythromelalgia.  There was 
no involvement of deep circulation because the varicose veins 
drained on elevation of the legs.  

The veteran underwent an additional examination in February 
1998.  The examiner noted the veteran's history of saphenous 
vein stripping on the left and right in service, and the 
veteran's reported history of increased swelling in the lower 
extremities since that time.  The veteran also reported that 
he would experience numbness from the waist down in both legs 
and neither leg could function.  He was noted to have 
peripheral neuropathy.  On examination, the lower extremities 
had obvious swelling symmetrically.  Several large 
varicosities were found in both legs, consistent with the 
tributaries off the saphenous veins.  No ulcerations were 
present and femoral pulses were 2+ bilaterally in the lower 
extremities.  The examiner observed that the veteran's best 
treatment option for the present would likely be prescription 
support hose.  

Under the regulations in effect when the veteran filed his 
claim, relevant to bilateral varicose vein disabilities, a 10 
percent evaluation was contemplated where there was a 
moderate level of varicosities of superficial veins below the 
knee, with symptoms of pain or cramping on exertion.  
Assignment of a 30 percent evaluation was warranted upon a 
showing of moderately severe unilateral varicose veins, 
involving superficial veins above and below the knee, with 
varicosities of the long saphenous, ranging over 2 
centimeters in diameter, marked distortion and sacculation, 
with edema and episodes of ulceration; with no involvement in 
deep circulation.  Severe varicose veins, involving 
superficial veins above and below the knee, with involvement 
of the long saphenous, ranging over 2 centimeters in 
diameter, with marked distortion and sacculation with edema 
and episodes of ulceration; with no involvement of the deep 
circulation warranted assignment of a 50 percent evaluation.  
A 60 percent evaluation was contemplated for pronounced 
varicose veins with the findings of the severe condition with 
secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation.  A note to this section states 
that severe varicosities below the knee, with ulceration, 
scarring, or discoloration and painful symptoms will be rated 
as moderately severe.  See 38 C.F.R. § 4.104 Diagnostic Code 
7120 (1996).  

By regulatory amendment, which became effective from January 
12, 1998, substantive changes were made to the schedular 
criteria for evaluating cardiovascular disorders, previously 
set forth in 38 C.F.R. §§ 4.100 - 4.104.  See 62 Fed. Reg. 
65219 (1997).  The revised regulations pertaining to the 
evaluative criteria for varicose veins are now codified at 
38 C.F.R. § 4.104, Diagnostic Code 7120 (1998).  When the law 
or regulations change after a claim has been filed, but 
before the administrative appeal process has been concluded, 
the VA must apply the regulatory version that is most 
favorable to the claimant.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See Rhodan v. West, 12 Vet. 
App. 55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991).  
As the veteran filed his original claim upon which this 
appeal is based prior to January 12, 1998, his claim must be 
evaluated from January 12, 1998, under both the former and 
revised criteria in order to ascertain which version is most 
favorable to his claim.  

Under the revised criteria, a 10 percent evaluation is 
contemplated for intermittent edema of the extremity or 
aching and fatigue in the leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity 
or compression hosiery.  Assignment of a 20 percent 
evaluation is warranted where there is persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent evaluation is warranted upon a showing of persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  Assignment of a 60 percent 
evaluation is contemplated for persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  Where there is massive board-like 
edema, with constant pain at rest, a 100 percent evaluation 
is appropriate.  In addition, a note to this section states 
that these ratings are for involvement of a single extremity.  
If more than one extremity is involved, each extremity is to 
be evaluated separately and the ratings combined.  See 
38 C.F.R. § 104, Diagnostic Code 7120 (1998).  

Applying both the former and the revised criteria governing 
evaluations of varicose veins, the Board concludes that after 
resolving all reasonable doubt in favor of the veteran, the 
evidence supports a grant of a 30 percent evaluation for 
bilateral varicose veins under the former criteria.  However, 
the Board also concludes that the preponderance of the 
evidence is against assignment of a combined evaluation in 
excess of 20 percent under the revised criteria or under any 
other applicable diagnostic codes.  First, with respect to 
the revised rating criteria, the Board observes that the 
medical evidence presented shows that the symptomatology of 
veteran's bilateral varicose veins in each leg is consistent 
with 10 percent evaluations for each leg.  The veteran is 
objectively shown to have recurrent, intermittent edema in 
addition to aching and fatigue of each leg, which is relieved 
by resting, elevation, or compression hosiery.  His 
varicosities were shown to drain fully on elevation, and his 
symptoms were completely relieved on elevation.  Accordingly, 
a 20 percent evaluation for each leg under the revised 
criteria is not warranted.  

However, under the former criteria, the note to Diagnostic 
Code 7120 states, in pertinent part, that where there is 
discoloration and painful symptoms, the varicose veins will 
be rated as moderately severe.  The evidence clearly shows 
that the veteran has discoloration which becomes worse when 
he stands.  In addition, he has consistently been shown to 
experience painful symptomatology with respect to both legs.  
The report of the December 1997 rating examination indicates 
that both lower extremities were purplish in color, and both 
feet and lower calves turned a darker color upon standing.  
The Board finds that pursuant to the former criteria this 
symptomatology is consistent with the criteria contemplated 
for assignment of a 30 percent rating for "moderately 
severe" varicose veins.  The Board recognizes that the 
veteran's varicose veins are currently characterized as 
moderate.  However, in view of his objectively demonstrated 
symptomatology in addition to the note associated with the 
rating criteria under Diagnostic Code 7120, the Board finds 
that assignment of a 30 percent evaluation is warranted under 
the former criteria.  

The potential application of the various provisions of Title 
38 of the Code of Federal Regulations (1998) have been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  Here there has been no showing that the disability 
under consideration has caused marked interference with 
employment, has necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
regular schedular standards.  There is no evidence to show 
that the disability under consideration, bilateral varicose 
veins, renders the veteran incapable of obtaining or 
retaining gainful employment.  In the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) (1998) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for peripheral neuropathy, claimed as 
secondary to Agent Orange exposure, is denied.  

Subject to the applicable laws and regulations governing the 
award of monetary benefits, entitlement to a 30 percent 
evaluation for bilateral varicose veins is granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

